Citation Nr: 0311496	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  95-15 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include as a result of mustard gas and/or Lewisite exposure.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from June 1944 to August 1944.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  


REMAND

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), in Disabled American 
Veterans, et. al.  v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003) (DAV), held that 
38 C.F.R. § 19.9(a)(2), allowing the Board to undertake 
action essential for a proper appellate decision, was invalid 
because, in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to provide 
the notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice") was invalid because 
it was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.

As the Board is unable to undertake action essential for a 
proper appellate decision, and as the Board has determined 
that there is additional development of the case, as set 
forth below, that must be accomplished prior to review by the 
RO, a remand of the case is required to comply with the 
above-referenced Federal Circuit case.  

In this regard, the Board notes that medical records from Dr. 
David H. Proctor have not been associated with the claims 
file.  The record contains only a one page document which 
includes, in pertinent part, a diagnosis of chronic 
obstructive pulmonary disorder.  At the veteran's April 1997 
personal hearing, he reported that he had been treated by Dr. 
Proctor for a lung disorder in 1980 and that Dr. Proctor had 
linked his lung disorder to active service.  In a July 2000 
Board remand, the RO was instructed to obtain release forms 
from the veteran so the medical records from Dr. Proctor 
could be obtained.  In November 2000, the veteran signed a VA 
Form 21-4142 allowing the RO to obtain medical records from 
Dr. Proctor.  

In a December 2000 statement, the veteran asserted that Dr. 
Proctor had been in a motor vehicle accident in which he had 
sustained a serious head injury and was no longer practicing 
medicine.  He also reported that Dr. Proctor had "complete 
amnesia" and that his treatment records had been destroyed.  
The veteran's representative later stated that Dr. Proctor's 
medical records may be "delayed quite some time" as he had 
allegedly been arrested and lost his medical license.  

In November 2000, the veteran submitted the address of Dr. 
Proctor's medical office and indicated that the RO could 
possibly obtain his records there.  In September 2001, he 
submitted an updated address for the potential whereabouts of 
Dr. Proctor's medical files.  The RO sent letters to Dr. 
Proctor in April 2002 and July 2002; however, they were 
mailed to the address given in November 2000 and not the 
updated address.  

In a June 2002 letter, the veteran reported that all medical 
records from Dr. Proctor's office had been sent to the 
archive division of Southern Ohio Medical Center (SOMC) in 
Portsmouth, Ohio.  A July 2002 RO letter to SOMC requested 
the veteran's treatment records and noted that the veteran 
had been treated at the facility from January 1, 2001, to 
July 9, 2002.  However, the veteran had been treated by Dr. 
Proctor in 1980, not in 2001 or 2002.  

Since the veteran has asserted that Dr. Proctor's records 
will provide a nexus between the veteran's claimed lung 
disorder and the veteran's military service, and in order to 
give the veteran every consideration with respect to the 
present appeal, it is the Board's opinion that this case 
should be REMANDED for the following actions:

1.  The RO should contact Dr. David 
Proctor at P.O. Box 1238, South Shore, 
Kentucky 41175, and request any and all 
treatment records pertaining to the 
veteran for the period of 1980 to the 
present.

2.  The RO should contact the archive 
division of Southern Ohio Medical Center 
at 1805 27th Street, Portsmouth, Ohio 
45662, and request any and all treatment 
records pertaining to the veteran's 
treatment from Dr. Proctor for the period 
of 1980 to the present.

3.  The RO should take all other 
appropriate action in this case to ensure 
that there is compliance with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b) (West 2002), 
to include with regard to the one year 
period for receipt of additional 
evidence.  

4.  Following the completion of all 
development, the RO should review the 
record and readjudicate the veteran's 
claim.  If the determination remains 
adverse to the veteran, he should be 
provided a supplemental statement of the 
case, which includes a summary of all 
pertinent evidence and legal authority, 
as well as the reasons for the decision.  
The veteran and his representative should 
be afforded a reasonable period in which 
to respond, and the record should then be 
returned to the Board for further 
appellate review. 

The purpose of this REMAND is to accord the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




